 MUNEY DESIGN, INC.289Muney Design,Inc.andKnitgood Workers' Union,Local 155, International Ladies Garment Work-ers Union,AFL-CIO. Case 2-CA-192427 August 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 7 May 1985 Administrative Law JudgeJames F. Morton issued the attached supplementaldecision. The General Counsel filed exceptions anda supporting brief.The National Labor Relations Board had dele-gated its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt the recom-mended Order as modified.In her exceptions, the General Counsel contends,inter alia, that the judge failed to find that discri-minatees PierreMaignan, Fatma Yavuz, TurkanToksavul,Mehmet Ozer, and Sukran Ozer are stillowed an affirmative offer of reinstatement from theRespondent. Although the judge did not specifical-ly discuss it, the record shows that the Respondentmade good-faith efforts by letter to contact theseemployees to offer them reinstatement but, as theletters themselves show, none were received by thediscriminatees.We find merit in the General Coun-sel's exception.It has long been established that an unsuccessful,good-faith attempt to communicate a valid offer ofreinstatement to a discriminatorily discharged em-ployee will toll an employer's backpay liability asof the date of the attempt. However, it does not re-'Since the issuance of the judge's supplemental decision herein, theBoard has issuedStarliteCutting,280 NLRB 1071 (1986)(Starlite 1),which overruledDuncan Foundry & Machine Works,222 NLRB 768(1976), and stated that a respondent'sbackpay obligation in the absenceof thediscriminatee will lapse at the end of a 1-year escrow period and,absent the discriminatee's showing by a preponderance of the evidencethat there were compelling reasons to justify the failure to come forwardduring that period, a respondent shall not remain obligated for the grossbackpay amount specified for thediscrimmateeafter the end of the 1-yearescrow period Subsequently,the Board issued an Order at 284 NLRB620 (1987)(Starlite I1),clarifying the starting date of the 1-year escrowperiod discussed inStarlite I In Starhte II,the Board majority held thatthe 1-year escrow period shall begin either on the respondent's compli-ance by payment of the backpay for deposit into escrow or on the datethe Board'sSupplemental Decision and Order becomes final, includingenforcement thereof, whicheveris laterThe provisionsof Starlite I andII are applicable in the instant case, with regard to the backpay owed toMehmet and Sukran Ozer Although Chairman Dotson and Member Jo-hansen dissented inStarhte II,and would find that such 1-year escrowperiods should begin on the date of issuance of the Board's order affixingbackpay liability, they nevertheless consider themselves to be institution-ally bound to apply the rule ofStarlrte IIin this caselieve the employer of its ultimate obligation to rein-state that employee.Burnup & Sims,256 NLRB965, 966 (1981). Therefore, we find that the Re-spondent still has an affirmative duty to offer rein-statement to the above-named employees. We shallmodify the recommended supplemental Order ac-cordingly.The General Counsel also contends that thejudge made a mistake in computing discriminateeSemra Sica's net backpay. An examination of theoriginalbackpay specification and the amendedbackpay specification confirms that the GeneralCounsel had reduced Sica's backpay for the secondquarter of 1983 by one-third of her gross backpayfor that quarter and for all of the third quarter of1983 because, as the judge found, Sica had jour-neyed to Europe and was not available for workduring that time. Because the General Counsel hadtaken these facts into account, there was no needfor any further reduction by the judge. We shallmodify the recommended supplemental Order ac-cordingly.ORDERThe National Labor Relations Board orders thatthe Respondent, Muney Design, Inc., New York,New York, its officers, agents, successors, and as-signs, shall satisfy its obligation to make the follow-ing employees whole by payment to them of theamounts listed by their names below, plus interestthereon accrued to the date of payment computedin the manner prescribed inNew Horizons for theRetarded,2minus any tax withholding required byFederal or state law:Minerva Kiyat$ 3,850.00Muberra Kiyat3,637.17Semra Sica2,128.86TurkanToksavul544.00Fatma Yavuz10,381.99Pierre Maignan7,888.00Sergo Noelus13,138.00Jean EdnaLouis15,440.00Mehmet Ozer19,762.00Sukran Ozer14,760.00The Regional Director shall hold in escrow thepayments for Mehmet Ozer and Sukran Ozer asdiscussed above.The backpayobligation continuesas to Jean Edna Louis and Sergio Noelus until Re-spondent makes a valid reinstatement offer to each2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987),intereston and after 1 January 1987 will be com-puted at the "short-term Federal rate"for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621. Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)285 NLRB No. 41 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof them, the amounts of net backpay after theperiod covered by the specification consideredherein to be determined by further , supplementalproceedings, if necessary. The Respondent shallmake offers of reinstatement to employees PierreMaignan, Fatma Yavuz, Turkan Toksavul, SukranOzer,' and Mehmet Ozer.Polly Chill, Esq.andStephen E. Appell, Esq.,for the Gen-eral Counsel.Julius B. Kamhi, Esq. (Schwartz, Sachs & Kamhi, P.C.),ofCarle Place New York, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. OnMay 22, 1984, an Order issued by direction of the Boardadopted, in the absence of exceptions thereto, the find-ingsand conclusions of Administrative Law JudgeSteven Davis that Muney Design, Inc. (Respondent) vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act (the Act); the Board then directed Respondentto take the action set forth in his recommended Order,which included the requirement that Respondent offerreinstatementto 10 named employees and make themwhole for any loss of earnings they suffered by reason ofRespondenthavingunlawfulydiscriminatedagainstthem.On August 31, 1984, a backpay specification issued al-leging various backpay periods for 9 of thediscrimina-tees and that the backpay period for the 10th had not yetended as Respondent had not made him a valid reinstate-ment offer. Respondent's answer admitted most of the al-legations.Its answer also sought in part to relitigate theunderlyingunfair labor practice issues previously re-solved by the Board's Decision and Order, noted above.Respondent, of course, is precluded from doing so now.Schorr Stern Food Corp.,248 NLRB 292, 295 (1980).The only litigable issue raised by Respondent's answerpertainsto the respective amounts of the interimearningsof thediscriminateesas Respondent averred, on informa-tionand belief, that the discriminatees worked during, thebackpay periods and as the backpay specification con-ceded no interimearnings.SeeRicks Construction Co.,272 NLRB 424 (1984).Tiffany Handbags, 271NLRB 621(1984).Several days before the opening of the hearing, thebackpay specification was amended to acknowledge thatcertain of the discriminatees had interimearningsthat re-duced their respective backpay claims. The amendmentalso alleged that Respondent had not made a valid offerof reinstatementto a second discriminatee and that back-pay as to him was continuing to accrue. At the hearingbefore me, further interimearningswere conceded bythe General Counsel.On the entire record, including my observation of thewitnesses and theirdemeanor,and on consideration ofthe briefs submitted on behalf of the General Counsel'and Respondent, I make the followingFINDINGS OF FACTThere is no litigableissuebeforeme respecting thegross backpayamounts claimedin the backpay specifica-tion asRespondent's objections thereto are but restate-mentsof contentions previously litigated in this case. Asto the matter of interimearningsof the discriminatees 8of the 10 were made available for examination. The re-maining two, Mehmet Ozer and Sukran Ozer, could notbe located. In accordance with Board precedent,' Re-spondent shall be required to pay to the Regional Direc-tor the gross backpay amounts due them respectively;the amounts to be held in escrow fora reasonable time,to allow further efforts to be made to locate them. Juris-diction as to their awards shall be retained for 1 yearfrom the date of the Board Order herein to permit theGeneral Counsel to move to reopen this matter regard-ing theirclaims. If after 1 year they are not located andRespondent is thereby unable to examine them, theirbackpay claims shall be dismissed unless good cause tothe contrary can be shown.The claims for the remaining eight discriminatees areconsidered below.Fatma YavuzShe had been unlawfully discharged by Respondent onOctober 29, 1982; her backpay period ended May 25,1984.She speaks Turkish and does not understand English.She sought work after her dischargebutwas unem-ployed until January 1984 because of the language bar-rier.From January 1984 until the end of her backpayperiod, she has worked for her son,earning an averageof $145 a week. As the backpay specification had con-ceded no interimearningsfor her, her claim is to be re-duced by interimearningsof $1885 (13 weeks at 145) forthe first quarter of 1984 and $1232 (8-1/2 weeks at 145)for the second quarter of 1984.Turkan TuksavulHer backpay period began December 9, 1982, andended June 18, 1984. She obtained interim employmentabout January 9, 1983. When that interim job ended, sheobtained another after a layoff of 1 to 2 weeks; she hadanother short layoff period when that job ended. As ofthe date of the hearing, she was employed. In all her em-ployment positions since January 1983, she has earnedmore money than she did while in Respondent's employ.The backpay specification did not allow for any inter-im earningsby her. As it appears that her interim earn-ings since January 1983 and until the end of her backpayperiod exceeded, each quarter, her gross backpay foreach such quarter, she is entitled only to the amountclaimed for the fourth quarter of 1984, i.e., $544 plus in-terest.Muberra KijatHer backpay period began December 9, 1982, andended March 12, 1984. The backpay specification had'SumcoMfg. Co.,267 NLRB 253, 259 fn. 22 (1983). MUNEY DESIGN, INC.been amended shortly before the hearing opened to re-flect her interim earnings. Respondent would reduce herbackpay further because she went to Turkey for a monthduring the second quarter of 1983. That reduction is ap-propriate as the Board has held that an employee who isout of this country for a protracted period is unavailablefor employment during that interval. SeeHickory's Best,Inc.,267 NLRB 1274, 1277 (1983). Further, Respondent'sanswer, a general denial, raised theissue asto her avail-ability for interim employment. SeeTiffanyHandbags,supra. Accordingly, her net backpay for the second quar-ter of 1983 will be reduced by 1 month's gross backpay,i.e.,-one-third of her quarterly gross backpay for thatquarter, $793 33.Minerva KijatHer backpay period was the same as Muberra Kijat's.Her interim earnings are reflected in the amendment tothe backpay stipulation and she is thus entitled to the netbackpay as set out in the amended specification, with in-terest.Semra SicaHer backpay period began December 9, 1982, andended January 2,1984.Her interim earnings are set outin the amended backpay specification.Shewent toTurkeyon May 29,1983, for personal reasons and re-turned at the end of September 1983. She is not entitledto backpay for that period.SeeHickory'sBest,Inc.,supra,andTiffanyHandbags,supra.Consequently hernet award for the second quarter of 1983 will be reducedby a sum equal to one-third of her gross backpay for thatquarter,and for all the third quarter of 1983.Jean Robert DabadyDabady's backpay period began on October 29, 1982,and ended on May 25, 1984. He moved to Florida inFebruary 1983, after his search for interim employmentin the New York area proved futile and has resided theresince.His interim earnings while in Florida are reflectedin the amended backpay specification. Respondent con-tends that Dababy forfeited backpay on and after Febru-ary 1983 by reason of his having moved to Florida. Thatcontention clearly is without merit. SeeBig Three Indus-trialGas,263 NLRB 1189, 1202, 1210 (1980).At the hearing before me, Dabady testified that hisreal name is Pierre Maignan and that he used the nameDababy while in Respondent's employ because he wasfirst denied a visa with his real name and later was ableto emigrate from Haiti as Dabady. He is presently usinghis real name, Maignan. His backpay claim will beamended to reflect his real name. I find no merit in Re-spondent's contention that he should be denied backpaybecause he may have evaded the immigration laws. SeeSure-Tan Inc. v. NLRB,467 U.S. 883 (1984).Sergo NoelusHis backpay period began December 9, 1982. TheGeneral Counsel contends that it has not ended as yet.The original backpay specification stated that his back-pay period ended on June 1984.Thatstatement was de-291leted by order of the Acting Regional Director issued onDecember 13, 1984-prior to the opening of the hearing.That order further amended the specification to allegethat Respondent has not yet validly offered reinstatementto Noelus and another employee.It is Respondent's obligation to demonstrate that it hasmade a valid reinstatement offer to Noelus. SeeHickory'sBest,Inc.,supra,Respondent offered no probative evi-dence thereon.2 Backpay continues to accrue until suchtime asRespondent makes a valid offer of reinstatementto him; the amount of any backpay occurring after theperiod covered by the specification before me will be de-termined by further supplemental proceedings, if neces-sary. SeeSumco Mfg. Co.,supra at 259.Noelus' backpay award, at least up to and includingthe second quarter of 1984, shall be quarterly amountsset out in the amended specification.Jean Edna LouisHe was unlawfully discharged on October 29, 1982,from his sewing machine operator's job. The backpayspecification noted that he was not offered reinstatementand stated that his backpay continues to accrue. Re-spondent has offered no probative evidence to establishthat it has offered him reinstatement. Accordingly, aswithNoelus above, the amount of any backpay dueLouis after the period covered by the backpay specifica-tion will be determined by further supplemental proceed-ings,if necessary.Louis was examined by Respondent at the hearing. Histestimony indicated that this repeated efforts to find em-ployment comparable to his sewing machine operator'sjob were to no avail, that he had been able to subsist be-cause his brother, who lives with him, provided himwith financial assistance.Since about July 1983, he has earned an average of$62.50 a week from securing work he performed (earn-ing an average of $12.50 per pair of trousers; making anaverage of five pairs a week). Accordingly, the backpayspecification,which conceded no interim earnings forhim, should be reduced by $812.50 (12 weeks $62.50) foreach quarter beginning with the third quarter of 1983.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent,Muney Design, Inc., New York,New York, its officers, agents, successors, and assigns,shall make the 10 employees named above whole by pay-ment to them of the gross backpay due each for each2An envelope was attached to its answer purporting to show Re-spondent made a valid reinstatement offer to Noelus That carries no evi-dentiary weight In any event, that envelope contains a clearly "insuffi-cient address" aswas expressly noted on the envelope, which was re-turned to Respondent by the Postal Service9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommended.Order shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquarter of the backpay periodless interim earnings con-ceded in theamendmentsto the specificationand as setout in this decision, plus interest as provided inFloridaSteel Corp.,213 NLRB 51 (1977), until paymentismade.The Regional Director shall hold in escrow the paymentforMehmet Ozer and Sukran Ozer as provided forabove. The backpay obligation continues as to,Jean EdnaLouis and to' Sergio Noelus until Respondent makes avalid reinstatement offer to each of them, the amounts ofbackpay after the period 'covered by the specificationconsidered herein to be determined by further supple-mental proceedings, if necessary.